Title: John Adams to Abigail Adams, 4 May 1777
From: Adams, John
To: Adams, Abigail


     
      May 4. 1777
     
     Inclosed with this you have an Evening Post, containing some of the tender Mercies of the Barbarians to their Prisoners.
     
     If there is a Man, Woman or Child in America, who can read these Depositions, without Resentment, and Horror, that Person has no soul or a very wicked one.
     Their Treatment of Prisoners, last Year added to an Act of Parliament, which they have made to enable them to send Prisoners to England, to be there murthered, with still more relentless Cruelty, in Prisons, will bring our Officers and Soldiers to the universal Resolution to conquer or die.
     This Maxim, conquer or die, never failed to raise a People who adopted it, to the Head of Man kind.
     An Express from Portsmouth last night brought Us News of the Arrival of Arms and ordnance enough to enable Us to take Vengeance of these Foes of Human Nature.
    